Exhibit 10.1 PURCHASE AND SALE AGREEMENT By And Among THE OAKS BRADENTON, LLC, a Delaware limited liability company as “Buyer” OAKS HOLDINGS, LLC, a Florida limited liability company as “Seller” And FIRST AMERICAN TITLE INSURANCE COMPANY, a California corporation as “Escrow Agent” Dated as of February [], 2009 TABLE OF CONTENTS Page ARTICLE I TERMINOLOGY 1 Defined Terms 1 Additional Defined Terms 3 ARTICLE II PURCHASE AND SALE 5 Property 5 Assumption of Liabilities. 6 Purchase Price 6 Earnest Money Deposit 7 Adjustment of Purchase Price. 7 Escrow Agent. 8 ARTICLE III DUE DILIGENCE PERIOD 9 Due Diligence Period 9 Buyer’s Responsibilities 10 Continuing Diligence and Inspection Rights 10 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER 10 Organization; Good Standing of Seller 10 Organization; Good Standing of Landlord 10 Consent of Third Parties 10 Authority; Enforceability 10 Absence of Conflicts 11 No Judgments 11 No Governmental Approvals 11 Insurance 11 Litigation 11 Compliance with Laws 11 Environmental Matters 11 Assessments 12 Property Agreements 12 Licenses 12 Resident Agreements 12 Medicare; Medicaid 13 Condemnation 13 Condition of Property 13 Independent Property 13 Utilities Access 14 Zoning 14 FIRPTA 14 Interests; Title 14 Title Encumbrances 14 Affordable Housing Units 15 i TABLE OF CONTENTS (cont’d) Page No New Survey Matters 15 Loans 15 Patriot Act Compliance 15 Broker’s or Finder’s Fees 15 Insolvency 15 Landlord’s Consent to Option Instruction 16 Compliance with Lease 16 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 16 Organization and Good Standing 16 Authorization and Binding Effect of Documents 16 Absence of Conflicts 17 Consents 17 Patriot Act Compliance 17 Broker’s or Finder’s Fees 17 ARTICLE VI OTHER COVENANTS 17 Conduct of Business Prior to the Closing 17 Notification of Certain Matters 18 Title; Additional Documents 19 Other Consents 19 Inspection and Access 19 Confidentiality. 19 Publicity 20 Reasonable Best Efforts 20 Reports 20 Post-Closing Obligations of Seller 20 No Other Representations or Warranties. 20 Noncompetition 21 Exclusivity 21 Exercise of Option and Delivery of Deed by Landlord 21 ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE 21 Accuracy of Representations and Warranties; Closing Certificate. 21 Performance of Agreement 22 No Adverse Change 22 Conveyance of Real Property 22 Title Insurance and Survey. 22 Other Inspections 24 Delivery of Closing Documents 24 Licenses. 24 Termination of Existing Management Agreement. 25 Management Agreement 25 ii TABLE OF CONTENTS (cont’d) Page Governmental Approvals. 25 Third-Party Consents 25 Financing Contingency. 25 Guaranties. 26 ARTICLE VIII CONDITIONS PRECEDENT TO THEOBLIGATION OF SELLER TO CLOSE 26 Accuracy of Representations and Warranties. 26 Performance of Agreements 26 Delivery of Closing Documents. 26 ARTICLE IX CLOSING 26 Closing Date and Place. 26 Deliveries of Seller 26 Deliveries of Buyer 28 Closing Costs 28 ARTICLE X INDEMNIFICATION 29 General 29 Indemnification by Seller 29 Indemnification by Buyer 29 Administration of Indemnification 30 ARTICLE XI DEFAULT AND TERMINATION 31 Right of Termination 31 Remedies upon Default. 32 Specific Performance 32 Obligations Upon Termination 33 Termination Notice 33 Sole and Exclusive Remedy 33 ARTICLE XII MISCELLANEOUS 33 Further Actions 33 Notices 33 Entire Agreement 35 Binding Effect; Benefits 35 Assignment 35 Governing Law 35 Amendments and Waivers 36 Joint and Several 36 Severability 36 Headings 36 Counterparts 36 References 36 Seller Disclosure Letter 36 iii TABLE OF CONTENTS (cont’d) Page Attorneys’ Fees 36 Section 1031 Exchange/Tax Planning 37 Casualty 37 Condemnation 37 Radon Gas 38 Limited Liability 38 Survival of Defined Terms 38 Time of Essence 38 No Third-Party Beneficiary 38 WAIVER OF JURY TRIAL 38 EXHIBITS TO THIS AGREEMENT EXHIBIT A-1 Form of Guaranty iv TABLE OF CONTENTS OF SELLER DISCLOSURE LETTER SCHEDULES Schedule 2.1(b) Excluded Personal Property Schedule 2.1(c) Excluded Property Agreements Schedule 2.2(b) Assumed Obligations Schedule 4.3 Consents of Third Parties Schedule 4.6 Judgments Schedule 4.8 Seller’s Insurance Schedule 4.9 Litigation, Proceedings and Investigations Schedule 4.10 Compliance with Laws Schedule 4.11 Environmental Matters Schedule 4.15 Rent Roll and Resident Agreements Schedule 4.18 Condition of the Property Schedule 4.19 Independent Property Schedule 4.20 Utilities Access Schedule 4.23 Exceptions to Seller Ownership Schedule 4.24 Title Encumbrances Schedule 4.27 Loans EXHIBITS EXHIBIT A Legal Description of the Property EXHIBIT B List of Property Agreements EXHIBIT C List of Licenses Required for the Property EXHIBIT D Form of Seller’s Counsel Opinion EXHIBIT E Rent Roll EXHIBIT F Form Resident Agreement EXHIBIT G Outstanding Citations EXHIBIT H Form of Audit Letter v PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated the [] day of February, 2009, by and among: THE OAKS BRADENTON, LLC, a Delaware limited liability company, or its successors or assigns (collectively, the “Buyer”); OAKS HOLDINGS, LLC, a Florida limited liability company(the “Seller” ”);and FIRST
